UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02675) Exact name of registrant as specified in charter:	Putnam Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Annual report 9 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 55 About the Trustees 56 Officers 58 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended September30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Interview with your fund’s portfolio manager How was the market environment for municipal bonds during the 12 - month reporting period ended September30, 2016? Municipal bonds enjoyed solid performance, benefiting from falling U.S. Treasury, municipal, and global interest rates and, in some cases, negative yields on non-U.S. sovereign bonds, which motivated income-oriented investors to look outside of more traditional fixed-income alternatives. As such, international buyers and banking institutions were drawn to the attractive yields offered by U.S. municipal bonds, joining the more traditional base of tax-averse investors. Demand for the asset class also increased when investors sought refuge during periods of heightened market volatility. This strong demand helped to support prices for much of the reporting period. However, after the United Kingdom’s surprise vote to leave the European Union this past June, and the relief rally that followed this past July, municipal bond performance moderated in the final weeks of the reporting period, when higher-quality assets lagged stocks and other Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. 4 Tax Exempt Income Fund riskier assets. Despite the modest slowdown in demand and relatively flat performance during July and August in which investors were willing to take on more risk, the asset class did not experience much price volatility. After beginning the process of normalizing interest rates in December2015, the Federal Reserve held its benchmark federal funds rate steady for the balance of the reporting period. The Fed’s more dovish stance, which often reflected concern about the risks that global developments posed for the U.S. economy, generally supported municipal bond prices as well, in our view. For the 12-month reporting period ended September30, 2016, the Bloomberg Barclays Municipal Bond Index [the fund’s benchmark index] returned 5.58%, outperforming the Bloomberg Barclays U.S. Aggregate Bond Index and the BofA Merrill Lynch U.S. 3-Month Treasury Bill Index, which returned 5.19% and 0.27%, respectively. Against this backdrop, higher-yielding, lower-rated municipal bonds outperformed lower-yielding, higher-rated municipal bonds. Municipal bonds with longer maturities outperformed those with shorter maturities. How would you characterize the supply/demand picture at period - end? The supply/demand backdrop for municipal bonds weakened slightly in the third calendar quarter of 2016 compared with the preceding quarters, resulting in a more neutral technical picture overall, in our view. Fund inflows, a measure of investor demand, continued into the asset class, but at a slower pace. Despite the slowed pace of demand toward the end of the reporting period, the record amount of inflows for the nine months ending September 30, 2016, represented the largest inflow for the nine-month period during the past 25 years. Meanwhile, municipal bond issuance swelled to 30-year records in August and September. The increased issuance puts the asset class on pace to surpass the $400 billion mark in 2016 and potentially exceed 2015’s $404 billion — one of the largest amounts on record for one year. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Tax Exempt Income Fund 5 What contributed to the rise in municipal bond issuance? Tax-exempt municipal bonds have long been a vital and effective tool for financing public projects such as roads, schools, and hospitals. With attention increasingly turning to the aging infrastructure in this country, cash-strapped state and local governments have turned to the municipal bond market to fund these projects. Issuance in the health-care and utilities sectors has been especially strong. Another factor contributing to the spike in issuance was the decision by many issuers to move up their municipal bond offerings ahead of the presidential election and a potential year-end interest-rate hike by the Fed. How did the fund perform for the period? Thanks in large part to a patient Fed, it proved to be a friendly environment for interest-rate-sensitive securities. U.S. Treasury rates fell and prices rose, and municipal bonds followed suit. For the period, the fund delivered positive absolute performance but underperformed its benchmark and its Lipper peer group average. What was your investment approach in this environment? Many of our investment themes remained in place. They included duration positioning, or interest-rate sensitivity, that was slightly below the median of the Lipper peer group; overweight exposure, relative to the benchmark index, to municipal bonds rated BBB; a preference for higher-education, essential service utilities, and continuing-care retirement community bonds relative to the Lipper group; and an underweight position in Puerto Rico-based issuers relative to the fund’s Lipper peers. However, at the beginning of 2016, in Top 10 state allocations are shown as a percentage of the fund’s net assets as of 9/30/16. Investments in Puerto Rico represented 0.0% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Tax Exempt Income Fund response to market volatility, marginal growth, and a dovish Fed, we extended the portfolio’s duration by a modest amount, becoming more neutral in our positioning. This decision was beneficial for performance during the reporting period. We did not expect municipal credit spreads [the difference in yield between higher- and lower-quality municipal bonds] to widen by a large margin in the near term, nor did we believe that spreads would tighten much, as they remained close to their lowest point since the onset of the credit crisis. In our opinion, downside risks included flows to municipal bonds turning decidedly negative or interest rates spiking higher. At the end of the reporting period, we maintained a generally neutral duration position and a somewhat higher cash allocation. What is your outlook for the Fed’s rate policy in the coming months? Against a backdrop of tame inflation and concerns about macroeconomic developments, the Fed held interest rates steady during the quarter. On several occasions, the central bank stated that it is predisposed to delaying further rate hikes until stronger evidence of U.S. economic growth materializes, especially in light of second-quarter gross domestic product that was weaker than expected. However, as the third quarter progressed, some members of the Fed’s interest-rate-setting committee Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Tax Exempt Income Fund 7 voiced disagreement with the decision to keep interest rates low as a way to boost the U.S. economy. With the labor market tightening, the dissenters argued that the time had come for modest gradual increases in interest rates to best promote a more sustainable and balanced economic recovery. Following the Fed’s September meeting, Chair Janet Yellen acknowledged that U.S. growth appears stronger and that she expected one interest-rate increase this year if the job market continued to improve and no new macroeconomic risks materialized. At the end of the third quarter, many Fed observers were looking to the December policy meeting — after the presidential election — for the Fed to act on interest rates. In the meantime, we believe that a data-dependent Fed on hold bodes well for municipal bond prices. As we look to the fourth quarter, the technical picture may have weakened slightly, but we still view the asset class as fairly valued. Should returns continue to moderate, we still believe that the $3.8 trillion tax-free municipal bond market, with its relatively stable credit fundamentals and low default rate, is on solid footing and represents a high-quality investment option for income-oriented investors. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Tax Exempt Income Fund fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio manager is Paul M. Drury, CFA. He holds a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. Tax Exempt Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Class A Class B Class C Class M Class Y (inception dates) (12/31/76) (1/4/93) (7/26/99) (2/16/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.54% 6.44% 6.36% 6.36% 5.69% 5.69% 6.14% 6.06% 6.60% 10 years 53.48 47.34 46.30 46.30 41.78 41.78 49.23 44.38 56.69 Annual average 4.38 3.95 3.88 3.88 3.55 3.55 4.08 3.74 4.59 5 years 25.19 20.18 21.27 19.27 20.31 20.31 23.48 19.47 26.64 Annual average 4.60 3.74 3.93 3.59 3.77 3.77 4.31 3.62 4.84 3 years 17.68 12.97 15.46 12.46 14.90 14.90 16.62 12.83 18.40 Annual average 5.58 4.15 4.91 3.99 4.74 4.74 5.26 4.10 5.79 1 year 5.54 1.31 4.87 –0.13 4.70 3.70 5.22 1.80 5.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Tax Exempt Income Fund Comparative index returns For periods ended 9/30/16 Lipper General & Insured Bloomberg Barclays Municipal Debt Funds Municipal Bond Index category average* Annual average (life of fund) —† 5.89% 10 years 59.02% 49.61 Annual average 4.75 4.08 5 years 24.51 26.20 Annual average 4.48 4.74 3 years 17.55 18.20 Annual average 5.54 5.71 1 year 5.58 5.78 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 267, 230, 209, 154, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,630 and $14,178, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,438. A $10,000 investment in the fund’s class Y shares would have been valued at $15,669. Tax Exempt Income Fund 11 Fund price and distribution information For the 12-month period ended 9/30/16 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.314577 $0.258401 $0.244882 $0.289240 $0.333734 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 9/30/15 $8.70 $9.06 $8.70 $8.72 $8.73 $9.02 $8.72 9/30/16 8.86 9.23 8.86 8.88 8.89 9.19 8.88 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 3.73% 3.58% 3.11% 2.96% 3.44% 3.33% 3.94% Taxable equivalent 4 6.59 6.33 5.49 5.23 6.08 5.88 6.96 Current 30-day SEC yield 5 N/A 1.22 0.64 0.49 N/A 0.96 1.48 Taxable equivalent 4 N/A 2.16 1.13 0.87 N/A 1.70 2.61 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12Tax Exempt Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 9/30/16* 0.77% 1.40% 1.55% 1.05% 0.55% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 4/1/16 to 9/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.90 $7.08 $7.83 $5.31 $2.79 Ending value (after expenses) $1,025.60 $1,022.30 $1,021.50 $1,024.00 $1,026.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Tax Exempt Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 9/30/16, use the following calculation method. To find the value of your investment on 4/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.89 $7.06 $7.82 $5.30 $2.78 Ending value (after expenses) $1,021.15 $1,018.00 $1,017.25 $1,019.75 $1,022.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Tax Exempt Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Tax Exempt Income Fund15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Tax Exempt Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Tax Exempt Income Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18Tax Exempt Income Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, Tax Exempt Income Fund 19 brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least January 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered 20 Tax Exempt Income Fund the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper General & Insured Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 259, 224 and 208 funds, respectively, in your Tax Exempt Income Fund 21 fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Tax Exempt Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax Exempt Income Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Tax Exempt Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Tax Exempt Income Fund (the fund), including the fund’s portfolio, as of September 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Tax Exempt Income Fund as of September 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 11, 2016 24 Tax Exempt Income Fund The fund’s portfolio 9/30/16 Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRB Floating Rate Bonds: the rate shown AGC Assured Guaranty Corp. is the current interest rate at the close of the AGM Assured Guaranty Municipal Corporation reporting period AMBAC AMBAC Indemnity Corporation G.O. Bonds General Obligation Bonds BAM Build America Mutual GNMA Coll. Government National Mortgage COP Certificates of Participation Association Collateralized FCS Farm Credit System NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company PSFG Permanent School Fund Guaranteed FHL Banks Coll. Federal Home Loan Banks Radian Insd. Radian Group Insured System Collateralized SGI Syncora Guarantee, Inc. FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities Association Collateralized that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.1%)* Rating** Principal amount Value Alabama (0.7%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7.00%, 2/1/36 Ba1 $1,750,000 $1,900,238 Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6.50%, 10/1/53 BBB– 1,000,000 1,257,380 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6.25%, 11/1/33 BBB 3,500,000 4,031,510 Arizona (1.6%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7.625%, 12/1/29 (escrow) F D/P 2,850,000 8,519 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5.125%, 10/1/32 A3 2,000,000 2,190,220 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5.125%, 5/15/40 A 3,500,000 3,890,775 Glendale, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Royal Oaks Life Care Cmnty.), 5.00%, 5/15/39 ## A/F 3,000,000 3,482,340 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7.25%, 2/1/40 Baa1 3,300,000 3,746,820 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 5.00%, 7/1/44 BBB– 1,000,000 1,129,060 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5.50%, 12/1/29 Baa1 1,750,000 2,253,510 Tax Exempt Income Fund 25 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value California (8.6%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5.00%, 7/1/42 BBB+/F $1,300,000 $1,450,592 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5.25%, 2/1/37 A– 1,525,000 1,543,376 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5.875%, 10/1/34 Baa1 1,500,000 1,599,720 CA State G.O. Bonds 6.50%, 4/1/33 Aa3 5,000,000 5,699,600 5.75%, 4/1/31 Aa3 10,000,000 11,209,500 5.50%, 3/1/40 Aa3 10,300,000 11,762,291 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley) U.S. Govt. Coll., 5.00%, 12/1/29 (Prerefunded 6/1/18) AA+ 4,825,000 5,160,048 Ser. AE, 5.00%, 12/1/29 AAA 175,000 186,583 CA State Edl. Fac. Auth. Rev. Bonds (Pacific U.), Ser. A, 5.00%, 11/1/30 A2 750,000 878,535 (Santa Clara U.), 5.00%, 4/1/23 Aa3 375,000 462,649 CA State Infrastructure & Econ. Dev. Bank Rev. Bonds (Science Ctr. Phase II), Ser. B, FGIC, NATL, 5.00%, 5/1/23 AA– 640,000 641,939 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5.00%, 11/21/45 Baa3 3,000,000 3,372,930 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6.125%, 11/1/29 A1 2,000,000 2,310,660 Ser. A-1, 6.00%, 3/1/35 A1 3,100,000 3,602,944 (Capital Projects), Ser. A, 5.00%, 4/1/29 A1 3,605,000 4,242,472 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (899 Charleston, LLC), Ser. A, 5.25%, 11/1/44 BB/P 655,000 742,370 AGM, 5.00%, 11/15/44 AA 1,500,000 1,782,210 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 5.00%, 9/1/35 A– 585,000 689,399 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. B, 5.00%, 5/15/33 AA– 1,000,000 1,204,820 5.00%, 5/15/30 AA 2,000,000 2,376,600 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5.00%, 7/1/26 Aa2 5,000,000 5,549,000 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6.50%, 11/1/39 BBB+ 2,250,000 3,298,590 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds, Ser. A, 5.00%, 8/1/40 Aa3 1,000,000 1,201,180 Port of Oakland, Rev. Bonds, Ser. P, 5.00%, 5/1/33 A+ 1,240,000 1,434,506 Riverside Cnty., Asset Leasing Corp. Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero%, 6/1/25 AA– 4,000,000 3,326,920 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero%, 12/1/22 AA– 7,500,000 6,655,575 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5.00%, 3/1/25 A3 1,000,000 1,138,390 26 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value California cont. Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6.25%, 10/1/40 A $1,375,000 $1,739,018 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5.00%, 1/1/40 (Prerefunded 1/1/20) AA– 2,000,000 2,260,460 Colorado (2.0%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.50%, 6/1/33 Baa1 650,000 768,853 (Valley View Assn.), 5.25%, 5/15/42 A– 1,500,000 1,533,975 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.25%, 6/1/22 Baa1 290,000 290,879 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5.00%, 6/1/45 Baa1 2,000,000 2,299,560 (Valley View Hosp. Assn.), 5.00%, 5/15/45 A– 1,000,000 1,158,150 (Covenant Retirement Cmnty.), Ser. A, 5.00%, 12/1/35 BBB+/F 1,000,000 1,157,210 (Covenant Retirement Cmnty.), Ser. A, 5.00%, 12/1/33 BBB+/F 1,650,000 1,857,867 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5.50%, 11/15/31 A2 1,925,000 2,296,275 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero%, 9/1/34 AA– 13,000,000 7,627,620 Park Creek Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5.00%, 12/1/45 BBB/F 225,000 260,199 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6.00%, 1/15/41 Baa3 750,000 858,608 Delaware (0.6%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.40%, 2/1/31 Baa1 1,700,000 1,934,481 (Indian River Pwr.), 5.375%, 10/1/45 Baa3 4,200,000 4,593,876 District of Columbia (2.6%) DC G.O. Bonds, Ser. C, 5.00%, 6/1/38 Aa1 2,000,000 2,397,200 DC Rev. Bonds (Howard U.), Ser. A, 6.50%, 10/1/41 BBB 3,000,000 3,311,850 (Kipp Charter School), 6.00%, 7/1/33 BBB+ 950,000 1,141,929 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, NATL, 5.00%, 2/1/25 AA– 1,035,000 1,038,612 DC U. Rev. Bonds (Gallaudet U.) 5.50%, 4/1/41 A+ 2,000,000 2,304,680 5.50%, 4/1/34 A+ 1,000,000 1,160,740 DC, Wtr. & Swr. Auth. Pub. Util. Rev. Bonds, Ser. B 5.00%, 10/1/37 AA+ 3,135,000 3,818,806 5.00%, 10/1/35 AA+ 5,000,000 6,122,450 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero%, 10/1/37 Baa1 11,000,000 4,940,650 Tax Exempt Income Fund27 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Florida (5.7%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), U.S. Govt. Coll., 7.00%, 4/1/39 (Prerefunded 4/1/19) A2 $4,000,000 $4,597,040 Central FL Expressway Auth. Rev. Bonds, Ser. B, 5.00%, 7/1/34 ## A2 1,700,000 2,051,458 Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds, Ser. A-1, 4.25%, 5/1/34 A– 890,000 954,801 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr. Supply), Ser. A 5.00%, 10/1/31 A2 495,000 529,833 U.S. Govt. Coll., 5.00%, 10/1/31 (Prerefunded 10/1/18) AAA/P 2,805,000 3,031,195 Halifax Hosp. Med. Ctr. Rev. Bonds, 5.00%, 6/1/36 A– 2,250,000 2,635,020 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5.00%, 11/15/40 A2 2,175,000 2,518,280 (Lakeland Regl. Hlth. Syst.), 5.00%, 11/15/29 A2 1,535,000 1,872,884 Lee Cnty., Rev. Bonds, SGI, 5.00%, 10/1/25 (Prerefunded 10/1/16) Aa2 5,500,000 5,500,000 Miami-Dade Cnty., Rev. Bonds (Tran. Syst. Sales Surtax), 5.00%, 7/1/42 AA 3,000,000 3,466,200 Miami-Dade Cnty., Aviation Rev. Bonds Ser. B, 5.00%, 10/1/41 A2 5,000,000 5,560,150 Ser. A, 5.00%, 10/1/38 A 1,750,000 2,023,963 5.00%, 10/1/28 A2 500,000 597,200 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/44 A2 1,000,000 1,158,860 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5.00%, 8/1/34 A–/F 1,800,000 2,094,246 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5.50%, 11/15/33 (Prerefunded 11/15/20) A–/F 5,000,000 5,888,500 (Acts Retirement-Life Cmnty., Inc.), 5.00%, 11/15/32 A–/F 5,000,000 6,026,250 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4.75%, 5/1/28 AA 2,000,000 2,045,580 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5.00%, 3/1/30 BBB+ 480,000 546,043 Sunrise, Util. Syst. Rev. Bonds, AMBAC, 5.20%, 10/1/22 AA– 3,405,000 3,685,913 Tampa, Hlth. Syst. Rev. Bonds (Baycare), Ser. A, 5.00%, 11/15/46 Aa2 700,000 834,162 Georgia (3.7%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5.00%, 1/1/35 Aa3 2,000,000 2,222,460 Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds, 5.00%, 1/1/31 Aa3 3,075,000 3,702,915 28Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Georgia cont. Atlanta, Wtr. & Waste Wtr. Rev. Bonds Ser. A, 6.25%, 11/1/39 (Prerefunded 11/1/19) Aa3 $4,500,000 $5,220,405 5.00%, 11/1/43 Aa3 2,750,000 3,279,815 5.00%, 11/1/40 Aa3 4,860,000 5,808,721 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6.25%, 10/1/18 (Escrowed to maturity) AA+ 255,000 267,074 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5.00%, 10/1/42 A2 2,250,000 2,623,658 GA State Private College & U. Auth. Rev. Bonds (Emory U.) Ser. A, 5.00%, 10/1/43 Aa2 2,400,000 2,848,512 Ser. B, 5.00%, 9/1/29 Aa2 2,250,000 2,500,223 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. S, 5.50%, 8/15/54 AA– 1,825,000 2,234,183 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5.50%, 9/15/21 BBB+ 370,000 434,865 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7.00%, 6/15/39 Ba3 2,450,000 2,569,487 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5.50%, 7/1/60 A+ 3,500,000 4,285,680 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5.00%, 10/1/34 Baa2 200,000 223,724 AGM, 5.00%, 10/1/30 AA 500,000 584,265 Illinois (5.6%) Chicago, G.O. Bonds Ser. B-2, 5.50%, 1/1/37 BBB+ 6,000,000 6,345,300 Ser. A, 5.25%, 1/1/33 BBB+ 1,200,000 1,261,800 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5.25%, 12/1/39 B+ 3,500,000 3,285,800 Chicago, Motor Fuel Tax Rev. Bonds, AGM 5.00%, 1/1/33 AA 1,000,000 1,137,590 5.00%, 1/1/30 AA 200,000 229,772 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5.75%, 1/1/39 A2 1,650,000 1,909,677 Ser. F, 5.00%, 1/1/40 A2 3,700,000 4,045,099 Chicago, Waste Wtr. Transmission Rev. Bonds 5.00%, 1/1/44 A 3,000,000 3,369,000 (2nd Lien), 5.00%, 1/1/39 A 2,720,000 3,063,944 Chicago, Wtr. Wks Rev. Bonds, AGM, 5.00%, 11/1/25 AA 4,750,000 5,040,748 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, U.S. Govt. Coll., 7.25%, 11/1/38 (Prerefunded 11/1/18) Aaa 2,520,000 2,847,776 (Silver Cross Hosp. & Med. Ctr.), 7.00%, 8/15/44 (Prerefunded 8/15/19) AAA/P 5,500,000 6,421,580 Tax Exempt Income Fund29 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Illinois cont. IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6.625%, 11/1/39 (Prerefunded 5/1/19) Aaa $1,075,000 $1,229,058 (Roosevelt U.), 6.50%, 4/1/39 Baa3 1,000,000 1,105,980 (Elmhurst Memorial), Ser. A, 5.625%, 1/1/37 Baa2 1,000,000 1,048,520 (Newman Foundation), Radian Insd., 5.00%, 2/1/32 (Prerefunded 2/1/17) AA 3,000,000 3,040,440 IL State G.O. Bonds 5.00%, 1/1/41 Baa2 3,000,000 3,248,940 5.00%, 8/1/21 Baa2 2,250,000 2,503,958 IL State Fin. Auth. Rev. Bonds (Riverside Hlth. Syst. Oblig. Group), 4.00%, 11/15/31 A+ 500,000 547,890 Metro. Wtr. Reclamation Dist. of Greater Chicago G.O. Bonds (Green Bond), Ser. E, 5.00%, 12/1/29 AA+ 1,580,000 1,959,500 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6.00%, 6/1/28 A– 2,150,000 2,557,834 Springfield, Elec. Rev. Bonds, AGM, 5.00%, 3/1/40 AA 500,000 581,460 Indiana (1.9%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5.25%, 10/15/21 A3 6,150,000 7,079,265 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B, 5.00%, 2/1/27 A– 935,000 1,073,380 IN State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5.00%, 1/1/42 A1 6,000,000 7,151,940 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.10%, 1/15/17 (Escrowed to maturity) Baa2 4,500,000 4,551,750 Iowa (0.1%) Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5.375%, 6/1/38 B+ 750,000 750,923 Kansas (0.3%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5.00%, 5/15/30 A/F 2,900,000 3,248,928 Kentucky (1.4%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6.00%, 7/1/53 Baa3 1,400,000 1,694,364 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6.00%, 5/1/38 Baa3 855,000 898,263 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare, Inc.), Ser. A, 5.00%, 10/1/32 A– 3,635,000 4,394,570 (Norton Healthcare, Inc.), 5.00%, 10/1/30 A– 4,000,000 4,000,000 30 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Kentucky cont. Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5.00%, 7/1/31 A+ $415,000 $482,815 5.00%, 7/1/30 A+ 1,000,000 1,166,460 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6.25%, 6/1/39 A 1,000,000 1,122,350 Louisiana (0.3%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation) 5.00%, 5/15/47 Baa1 1,075,000 1,250,354 5.00%, 5/15/47 Baa1 250,000 290,793 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5.00%, 5/15/23 A 1,200,000 1,426,788 Maryland (0.6%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.20%, 9/1/22 A2 1,100,000 1,228,623 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Meritus Med. Ctr.), 5.00%, 7/1/40 BBB 1,250,000 1,474,550 (Peninsula Regl. Med. Ctr.), 5.00%, 7/1/39 A2 2,750,000 3,186,865 Massachusetts (5.9%) MA State G.O. Bonds, Ser. B, 5.00%, 7/1/33 Aa1 6,500,000 8,093,865 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5.00%, 1/1/37 A+ 6,750,000 7,466,918 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8.00%, 4/15/39 (Prerefunded 10/15/19) BBB 920,000 1,111,590 (Berklee College of Music), 5.25%, 10/1/41 A2 5,500,000 6,516,895 (Wheelock College), Ser. C, 5.25%, 10/1/29 BBB 3,300,000 3,417,051 (Suffolk U.), 5.125%, 7/1/40 Baa2 2,000,000 2,186,960 (Dana-Farber Cancer Inst.), Ser. N, 5.00%, 12/1/41 A1 2,875,000 3,478,721 (Caregroup), Ser. I, 5.00%, 7/1/37 A3 700,000 829,136 MA State Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.70%, 1/1/31 AA 2,415,000 2,589,967 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, U.S. Govt. Coll., 5.75%, 7/1/39 (Prerefunded 7/1/19) Baa2 4,000,000 4,467,000 (Springfield College), 5.625%, 10/15/40 (Prerefunded 10/15/19) Baa1 2,550,000 2,900,855 (Springfield College), 5.50%, 10/15/31 (Prerefunded 10/15/19) Baa1 600,000 680,328 (Northeastern U.), Ser. A, 5.00%, 10/1/35 A2 4,100,000 4,623,037 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 5.10%, 12/1/30 Aa3 1,480,000 1,595,721 MA State Port Auth. Rev. Bonds, Ser. A 5.00%, 7/1/33 Aa2 1,055,000 1,312,652 5.00%, 7/1/31 Aa2 1,780,000 2,232,458 Tax Exempt Income Fund31 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Massachusetts cont. MA State School Bldg. Auth. Sales Tax Rev. Bonds, Ser. C, 5.00%, 8/15/37 AA+ $1,625,000 $1,961,846 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds 5.25%, 7/1/36 A1 2,000,000 2,329,840 (Systemwide Pkg.), 5.25%, 7/1/33 A1 2,000,000 2,339,800 Michigan (2.5%) Detroit, G.O. Bonds, AMBAC, 5.25%, 4/1/24 A–/P 77,500 77,510 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6.25%, 7/1/36 AA 4,040,000 4,518,215 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7.375%, 7/1/35 Ba1 1,250,000 1,419,688 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5.25%, 11/1/30 A2 3,000,000 3,523,200 MI State Fin. Auth. Rev. Bonds (Beaumont Hlth. Credit Group), Ser. A, 5.00%, 11/1/44 A1 1,750,000 2,050,405 Ser. H-1, 5.00%, 10/1/39 AA– 5,250,000 6,067,583 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5.00%, 7/1/34 Baa1 400,000 468,456 (Detroit Wtr. & Swr.), Ser. C-6, 5.00%, 7/1/33 A3 270,000 311,669 (Detroit), Ser. C-3, 5.00%, 4/1/26 A2 1,000,000 1,220,410 (Local Govt. Loan Program), Ser. F1, 4.50%, 10/1/29 A 650,000 715,891 MI State Hosp. Fin. Auth. Rev. Bonds, Ser. A, 6.125%, 6/1/39 (Prerefunded 6/1/19) AA+ 2,500,000 2,832,775 Oakland U. Rev. Bonds, 5.00%, 3/1/39 A1 2,000,000 2,311,200 Minnesota (1.0%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), 6.25%, 7/1/38 (Prerefunded 7/1/18) AAA/P 1,035,000 1,129,744 Minneapolis Hlth. Care Syst. Rev. Bonds (Fairview Hlth. Svcs. Oblig. Group), Ser. A, 5.00%, 11/15/44 A+ 1,000,000 1,177,570 Minneapolis, Rev. Bonds (National Marrow Donor Program), U.S. Govt. Coll., 4.875%, 8/1/25 (Prerefunded 8/1/18) AAA/P 2,000,000 2,142,200 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.56%, 11/15/38 VMIG1 2,050,000 2,050,000 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), U.S. Govt. Coll., 5.25%, 5/15/36 (Prerefunded 11/15/16) Aaa 2,155,000 2,165,797 St. Paul, Port Auth. Solid Waste Disp. 144A Rev. Bonds (Gerdau St. Paul Steel Mill), Ser. 7, 4.50%, 10/1/37 BBB– 1,500,000 1,329,975 32 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Mississippi (1.0%) Jackson Cnty., Port Fac. VRDN (Chevron USA, Inc.), 0.78s, 6/1/23 P-1 $5,200,000 $5,200,000 MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5.875%, 4/1/22 BBB+ 1,865,000 1,888,555 MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. E, 0.62%, 12/1/30 VMIG1 3,500,000 3,500,000 Missouri (0.6%) MO State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood), Ser. A, 5.00%, 6/1/37 A 2,000,000 2,300,800 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (WA U. (The)), Ser. A, 5.375%, 3/15/39 (Prerefunded 3/15/18) Aaa 2,250,000 2,395,170 (Saint Lukes Hlth. Syst., Inc.), 5.00%, 11/15/35 A1 875,000 1,048,434 Nevada (0.6%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5.00%, 7/1/33 A1 1,300,000 1,553,591 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5.00%, 8/1/20 BBB 815,000 890,673 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.64%, 6/1/42 VMIG1 3,190,000 3,190,000 New Hampshire (0.3%) NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6.125%, 10/1/39 Baa1 2,000,000 2,232,640 NH State Hlth. & Ed. Fac. Auth. Rev. Bonds (Kendel at Hanover), 5.00%, 10/1/46 BBB+/F 625,000 729,263 New Jersey (3.9%) Bayonne, G.O. Bonds (Qualified Gen. Impt.), BAM, 5.00%, 7/1/39 AA 1,300,000 1,521,702 NJ State Econ. Dev. Auth. Rev. Bonds (MSU Student Hsg.), 5.875%, 6/1/42 Baa3 3,840,000 4,267,200 (School Facs. Construction), Ser. AA, 5.25%, 12/15/33 A3 4,045,000 4,284,100 (School Facs. Construction), Ser. AA, U.S. Govt. Coll., 5.25%, 12/15/33 (Prerefunded 6/15/19) AAA/P 1,455,000 1,619,793 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. B, 5.60%, 11/1/34 A1 2,000,000 2,203,380 Ser. D, 4.875%, 11/1/29 A1 1,100,000 1,203,213 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5.625%, 6/1/30 AA 2,250,000 2,497,545 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6.625%, 7/1/38 (Prerefunded 7/1/18) Baa3 3,000,000 3,299,460 NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5.25%, 1/1/40 A+ 3,000,000 3,252,960 Tax Exempt Income Fund 33 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value New Jersey cont. NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.) Ser. A, 6.00%, 6/15/35 A3 $3,000,000 $3,578,100 Ser. C, AMBAC, zero%, 12/15/24 A3 8,760,000 6,753,434 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5.25%, 12/1/31 AA+ 4,750,000 5,235,308 New Mexico (0.7%) Farmington, Poll. Control Rev. Bonds (AZ Pub. Svc. Co.), Ser. B, 4.70%, 9/1/24 A2 4,500,000 5,015,790 Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5.00%, 5/15/32 BBB– 2,155,000 2,343,476 New York (10.2%) Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5.75%, 2/15/47 A2 3,000,000 3,532,080 Metro. Trans. Auth. Rev. Bonds, Ser. D 5.00%, 11/15/36 AA– 2,500,000 2,918,200 5.00%, 11/15/29 AA– 3,000,000 3,612,840 Metro. Trans. Auth. Dedicated Tax Fund Rev. Bonds, Ser. A 5.50%, 11/15/39 (Prerefunded 11/15/18) AA 1,825,000 2,001,350 5.50%, 11/15/39 (Prerefunded 11/15/18) AAA/P 175,000 191,910 5.25%, 11/15/34 AA 3,700,000 4,710,248 NY City, G.O. Bonds, Ser. A-1, 5.00%, 8/1/30 AA 5,000,000 6,230,500 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium — Pilot), AMBAC, 5.00%, 1/1/23 BBB 300,000 302,880 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds, Ser. DD, 5.00%, 6/15/35 Aa1 2,000,000 2,427,460 NY City, Transitional Fin. Auth. Rev. Bonds Ser. E-1, 5.00%, 2/1/41 AAA 5,000,000 5,950,300 Ser. E-1, 5.00%, 2/1/39 AAA 3,500,000 4,223,485 (Future Tax), Ser. E-1, 5.00%, 2/1/38 AAA 5,000,000 6,042,800 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds, Ser. S-1 5.00%, 7/15/43 Aa2 5,000,000 5,992,500 5.00%, 7/15/40 Aa2 5,000,000 5,937,500 NY State Dorm. Auth. Personal Income Tax Rev. Bonds, Ser. A, 5.00%, 2/15/41 AAA 4,000,000 4,857,360 NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6.00%, 7/1/20 Aa2 10,900,000 12,550,260 (City U.), Ser. A, 5.75%, 7/1/18 Aa2 5,410,000 5,715,070 (State U. Edl. Fac.), Ser. A, 5.50%, 5/15/19 Aa2 15,000,000 16,267,950 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5.75%, 3/15/36 AAA 500,000 558,240 Ser. E, 5.00%, 2/15/44 AAA 3,500,000 4,159,295 34 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value New York cont. NY State Trans. Special Fac. Dev. Corp. Rev. Bonds (Laguardia Arpt. Term. B Redev. Program), Ser. A 5.25%, 1/1/50 Baa3 $1,000,000 $1,147,620 5.00%, 7/1/46 Baa3 1,000,000 1,133,250 5.00%, 7/1/41 Baa3 1,000,000 1,135,690 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), U.S. Govt. Coll., 5.125%, 7/1/31 (Prerefunded 7/1/19) AAA/P 1,385,000 1,542,544 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6.75%, 10/1/19 BBB–/P 1,000,000 1,000,350 North Carolina (1.3%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6.75%, 1/1/24 (Prerefunded 1/1/19) AAA/F 1,250,000 1,409,900 AMBAC, 6.00%, 1/1/18 (Escrowed to maturity) AAA/F 7,000,000 7,436,940 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6.00%, 11/1/33 (Prerefunded 11/1/18) A–/F 2,345,000 2,587,403 NC State Muni. Pwr. Agy. No. 1 Rev. Bonds (Catawba Elec.), Ser. A 5.00%, 1/1/30 A2 345,000 371,479 FHL Banks Coll., U.S. Govt. Coll., 5.00%, 1/1/30 (Prerefunded 1/1/19) AAA/F 855,000 931,317 Ohio (3.9%) American Muni. Pwr., Inc. Rev. Bonds (Greenup Hydroelectric Pwr. Plant), Ser. A, 5.00%, 2/15/41 A1 4,100,000 4,852,965 (Meldahl Hydroelectric (Green Bond)), Ser. A, 5.00%, 2/15/29 A 1,200,000 1,468,044 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5.75%, 6/1/34 B– 4,000,000 3,891,640 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A 6.125%, 7/1/40 BBB– 1,000,000 1,157,290 6.00%, 7/1/35 BBB– 1,875,000 2,163,019 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 5.00%, 1/1/32 BBB 1,000,000 1,121,440 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, U.S. Govt. Coll., 5.00%, 12/1/28 (Prerefunded 12/1/16) AA+ 6,130,000 6,170,458 Huber Heights City School Dist. G.O. Bonds (School Impt.), 5.00%, 12/1/31 Aa2 1,100,000 1,344,926 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Partners), Ser. C-2, AGM, 5.00%, 4/1/24 AA 5,000,000 5,339,450 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, GNMA Coll., FNMA Coll., FHMLC Coll., 5.00%, 11/1/28 Aaa 705,000 743,662 OH State Major New Infrastructure Rev. Bonds, Ser. 16-1, 5.00%, 12/15/28 Aa2 2,150,000 2,713,623 Tax Exempt Income Fund 35 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Ohio cont. OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5.00%, 12/31/35 AA $1,750,000 $2,031,750 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5.25%, 2/15/33 A1 1,775,000 2,116,759 Scioto Cnty., Hosp. Rev. Bonds (Southern OH Med. Ctr.) 5.00%, 2/15/34 A2 645,000 765,209 5.00%, 2/15/33 A2 355,000 422,777 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5.75%, 12/1/32 BB/F 1,350,000 1,546,574 (Memorial Hlth. Syst. Oblig. Group), 5.50%, 12/1/43 BB/F 145,000 161,388 Youngstown State U. Rev. Bonds, 5.00%, 12/15/25 A2 2,000,000 2,301,420 Oklahoma (0.8%) OK State Tpk. Auth. VRDN, Ser. F, 0.58%, 1/1/28 VMIG1 7,765,000 7,765,000 Oregon (0.5%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5.75%, 7/1/39 (Prerefunded 7/1/19) Aa3 2,000,000 2,259,480 OR State G.O. Bonds, Ser. F, 5.00%, 5/1/39 Aa1 2,635,000 3,213,093 Pennsylvania (5.8%) Allegheny Cnty., G.O. Bonds, Ser. C76, 5.00%, 11/1/41 AA– 3,750,000 4,480,538 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6.00%, 7/1/24 Aa3 2,210,000 2,883,254 Centre Ctny., Hosp. Auth. Rev. Bonds (Mount Nittany Med. Ctr.), Ser. A, 5.00%, 11/15/41 A 500,000 587,025 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig. Group), Ser. A, 5.25%, 1/1/19 BBB+/F 1,465,000 1,593,612 (Presbyterian Homes Oblig. Group), Ser. A, 5.15%, 1/1/18 BBB+/F 665,000 698,376 (Diakon Lutheran Social Ministries), 5.00%, 1/1/33 BBB+/F 1,000,000 1,183,320 (Diakon Lutheran Social Ministries), 5.00%, 1/1/32 BBB+/F 120,000 142,537 (Diakon Lutheran Social Ministries), 5.00%, 1/1/31 BBB+/F 100,000 119,232 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 5.00%, 6/1/34 A+ 1,150,000 1,378,862 Delaware River Port Auth. PA & NJ Rev. Bonds, 5.00%, 1/1/30 A 6,860,000 8,271,102 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 5.00%, 7/1/29 Baa3 500,000 576,040 36Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Pennsylvania cont. East Stroudsburg, Area School Dist. G.O. Bonds, AGM 5.00%, 9/1/27 Aa3 $5,430,000 $5,726,858 5.00%, 9/1/27 (Prerefunded 3/1/18) Aa3 70,000 74,029 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5.50%, 3/15/38 BBB– 1,275,000 1,336,723 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5.25%, 7/1/42 AA– 3,250,000 3,438,143 PA State Higher Edl. Fac. Auth. Rev. Bonds (U. of Sciences Philadelphia), 5.00%, 11/1/42 A3 1,500,000 1,715,475 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 15-117A, 3.95%, 10/1/30 AA+ 1,200,000 1,291,932 PA State Pub. School Bldg. Auth. Rev. Bonds (School Dist. Philadelphia) 5.00%, 4/1/24 A2 1,000,000 1,099,990 5.00%, 4/1/23 A2 1,000,000 1,099,460 PA State Tpk. Comm. Rev. Bonds Ser. A, 5.00%, 12/1/44 A1 5,245,000 6,130,933 Ser. A-1, 5.00%, 12/1/41 A1 1,200,000 1,409,748 Ser. A, 5.00%, 12/1/38 A1 2,250,000 2,642,648 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. B, 5.00%, 12/1/27 A2 1,250,000 1,560,500 Philadelphia, Gas Wks. Rev. Bonds 5.00%, 8/1/32 A 1,000,000 1,205,580 5.00%, 8/1/31 A 1,000,000 1,210,000 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5.00%, 2/1/35 AA 3,000,000 3,356,520 Pittsburgh, G.O. Bonds, Ser. B, 5.00%, 9/1/25 A1 2,500,000 2,964,725 Westmoreland Ctny., Muni. Auth. Rev. Bonds, BAM, 5.00%, 8/15/27 AA 550,000 679,338 Rhode Island (0.5%) RI Hlth. & Edl. Bldg. Corp. Rev. Bonds (Lifespan Oblig. Group-Hosp. Fin.), 5.00%, 5/15/33 BBB+ 1,000,000 1,191,660 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5.00%, 6/1/50 BBB–/P 3,250,000 3,451,403 South Carolina (2.0%) Berkeley Cnty., School Dist. Rev. Bonds (Installment Lease Securing Assets for Ed.), 5.125%, 12/1/30 (Prerefunded 12/1/16) Aa3 5,000,000 5,033,550 Myrtle Beach, Tax Allocation Bonds (Myrtle Beach Air Force Base Redev.) 5.00%, 10/1/29 A2 1,000,000 1,207,980 5.00%, 10/1/28 A2 425,000 515,891 SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5.75%, 12/1/43 AA– 6,000,000 7,520,280 Ser. A, 5.50%, 12/1/54 AA– 2,000,000 2,394,060 Ser. A, 5.00%, 12/1/50 AA– 2,500,000 2,905,475 Ser. A, 5.00%, 12/1/25 AA– 750,000 932,033 Tax Exempt Income Fund37 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Tennessee (0.5%) Metro. Govt. Nashville & Davidson Ctny. Hlth. & Edl. Fac. Board Rev. Bonds (Vanderbilt U. Med. Ctr.), Ser. A, 5.00%, 7/1/40 A3 $750,000 $891,878 TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5.25%, 9/1/20 A3 4,000,000 4,568,520 Texas (13.4%) Aldine, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5.00%, 2/15/25 (Prerefunded 2/15/17) Aaa 2,000,000 2,030,200 Angleton, G.O. Bonds (Indpt. School Bldg. Dist.) PSFG, 5.00%, 2/15/30 Aaa 2,485,000 2,520,709 PSFG, 5.00%, 2/15/30 (Prerefunded 2/15/17) Aaa 500,000 507,645 PSFG, U.S. Govt. Coll., 5.00%, 2/15/30 (Prerefunded 2/15/17) Aaa 700,000 710,444 Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGC, 5.125%, 2/15/30 AA 2,550,000 2,586,720 Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,196,668 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.90%, 5/1/38 BBB 3,450,000 3,671,042 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5.00%, 1/1/33 BBB+ 650,000 751,023 Central TX Regl. Mobility Auth. Rev. Bonds, 5.00%, 1/1/46 BBB+ 500,000 584,985 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (IDEA Pub. Schools), Ser. B, 5.00%, 8/15/27 ## BBB 375,000 455,741 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5.375%, 2/15/29 A3 9,500,000 9,661,595 Dallas, Area Rapid Transit Sales Tax Rev. Bonds, Ser. A, 5.00%, 12/1/41 AA+ 2,000,000 2,394,180 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5.25%, 11/1/30 A+ 5,000,000 5,961,200 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5.00%, 4/1/53 AA+ 1,800,000 2,079,432 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of the Greater Houston Area), Ser. A, 5.00%, 6/1/28 Baa3 1,300,000 1,475,903 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.60%, 12/1/24 A-1+ 6,000,000 6,000,000 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/25 A+ 3,500,000 3,980,865 Houston, Higher Ed. Fin. Co. Rev. Bonds (Cosmos Foundation), Ser. A, 5.00%, 2/15/32 BBB 1,250,000 1,436,963 Houston, Util. Syst. Rev. Bonds Ser. D, 5.00%, 11/15/39 Aa2 2,285,000 2,703,818 Ser. A, 5.00%, 11/15/33 AA 6,500,000 7,431,580 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A, 6.375%, 8/15/44 (Prerefunded 8/15/19) BBB 1,700,000 1,954,983 38 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Texas cont. Leander, Indpt. School Dist. G.O. Bonds (School Bldg.) PSFG, zero%, 8/15/19 AAA $195,000 $175,225 PSFG, U.S. Govt. Coll., zero%, 8/15/19 (Prerefunded 8/15/17) AAA/P 4,805,000 4,331,804 Lower CO River Auth. Transmission Svcs. Contract Corp. Rev. Bonds 5.00%, 5/15/40 A 750,000 879,210 5.00%, 5/15/33 A 150,000 181,859 5.00%, 5/15/32 A 850,000 1,034,586 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.40%, 5/1/30 Baa1 2,250,000 2,687,850 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5.50%, 1/1/43 BB–/P 750,000 804,833 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5.00%, 4/1/29 Baa3 1,085,000 1,266,781 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6.50%, 1/1/43 A1 9,700,000 12,861,327 (1st Tier), Ser. A, 6.00%, 1/1/25 A1 640,000 679,616 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6.00%, 1/1/25 (Prerefunded 1/1/18) AAA/P 4,560,000 4,844,635 Ser. A, FHL Banks Coll., FHLMC Coll., U.S. Govt. Coll., 5.625%, 1/1/33 (Prerefunded 1/1/18) A1 1,370,000 1,450,077 (1st Tier), Ser. A, 5.625%, 1/1/33 A1 370,000 389,876 (1st Tier), Ser. A, FCS, U.S. Govt. Coll., 5.625%, 1/1/33 (Prerefunded 1/1/18) AA/P 1,260,000 1,332,841 (1st Tier), Ser. A, FCS, NATL, U.S. Govt. Coll., 5.125%, 1/1/28 (Prerefunded 1/1/18) AA– 4,385,000 4,611,573 (1st Tier), Ser. A, NATL, 5.125%, 1/1/28 AA– 615,000 643,647 Ser. D, AGC, zero%, 1/1/28 AA 11,620,000 8,567,542 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. C, 6.25%, 5/9/53 (In default) † D/P 46,000 69 Ser. B, 6.15%, 11/15/49 (In default) † D/P 700,000 1,050 Ser. A, 6.05%, 11/15/46 (In default) † D/P 525,000 788 Ser. D, 6.05%, 11/15/46 (In default) † D/P 91,000 137 Ser. A, 5.15%, 11/15/27 (In default) † D/P 1,490,000 2,235 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5.25%, 7/1/32 AA 1,415,000 1,453,601 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Trinity Terrace), Ser. A-1, 5.00%, 10/1/44 BBB+/F 1,000,000 1,149,560 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5.25%, 11/15/27 A/F 560,000 584,125 5.25%, 11/15/27 (Prerefunded 11/15/17) AAA/P 440,000 461,160 5.25%, 11/15/22 A/F 1,400,000 1,469,412 5.25%, 11/15/22 (Prerefunded 11/15/17) AAA/P 1,100,000 1,152,899 Tax Exempt Income Fund 39 MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Texas cont. TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6.875%, 12/31/39 Baa2 $1,650,000 $1,949,442 TX State G.O. Bonds, 5.00%, 4/1/44 Aaa 5,000,000 5,916,300 TX State Affordable Hsg. Corp. Single Fam. Mtge. Rev. Bonds (Professional Ed. Home Loan), Ser. A-3, FHLMC Coll., GNMA Coll., FNMA Coll., 5.60%, 2/1/39 Aaa 348,986 361,745 TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7.375%, 10/1/20 A2 4,000,000 4,913,560 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5.00%, 12/15/29 A3 2,475,000 2,835,608 Victoria, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5.00%, 2/15/24 Aaa 3,375,000 3,425,355 Victoria, Util. Syst. Rev. Bonds, AMBAC, U.S. Govt. Coll., 5.00%, 12/1/27 (Prerefunded 12/1/17) AA– 3,960,000 4,138,675 Utah (0.6%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.58%, 5/15/36 A-1+ 5,000,000 5,000,000 Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6.75%, 5/15/20 (Escrowed to maturity) AAA/P 1,300,000 1,304,719 Vermont (0.1%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A 5.00%, 12/1/36 A3 500,000 592,020 5.00%, 12/1/35 A3 500,000 595,750 Virginia (2.6%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5.00%, 5/1/23 A2 1,575,000 1,721,932 Fairfax Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (Goodwin House, Inc.), Ser. A, 5.00%, 10/1/36 BBB/F 650,000 767,793 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (VA United Methodist Homes, Inc.) 5.00%, 6/1/25 BB+/P 410,000 460,742 5.00%, 6/1/23 BB+/P 445,000 506,085 Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929%, 8/23/27 AA 12,500,000 14,727,625 VA State Small Bus. Fin. Auth. Rev. Bonds (Express Lanes, LLC), 5.00%, 7/1/34 BBB– 1,200,000 1,325,292 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7.75%, 7/1/38 Baa1 6,100,000 6,873,968 Washington (0.8%) Port of Seattle, Rev. Bonds, Ser. C, 5.00%, 4/1/40 A1 1,000,000 1,155,730 WA State G.O. Bonds, Ser. A-1, 5.00%, 8/1/37 Aa1 1,580,000 1,906,207 40 Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (97.1%)* cont. Rating** Principal amount Value Washington cont. WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7.00%, 7/1/39 (Prerefunded 7/1/19) Baa1 $1,250,000 $1,452,475 Ser. B, NATL, 5.00%, 2/15/27 AA– 1,815,000 1,871,973 (Central WA Hlth. Svcs. Assn.), 4.00%, 7/1/36 Baa1 1,620,000 1,669,734 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Bayview Manor Homes), Ser. A, 5.00%, 7/1/36 BB+/P 375,000 410,246 West Virginia (0.1%) WV State Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5.375%, 12/1/38 Baa1 1,000,000 1,145,520 Wisconsin (0.9%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5.25%, 7/1/28 BBB 1,000,000 1,147,280 WI State Rev. Bonds, Ser. A, 6.00%, 5/1/27 Aa3 3,500,000 3,937,535 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6.625%, 2/15/39 (Prerefunded 2/15/19) AAA/P 3,000,000 3,395,760 (Three Pillars Sr. Living), 5.00%, 8/15/28 A–/F 1,040,000 1,211,517 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5.75%, 7/15/39 A 3,000,000 3,346,391 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5.50%, 1/1/38 A2 2,800,000 2,937,256 5.50%, 1/1/33 A2 1,410,000 1,481,797 Total municipal bonds and notes (cost $899,232,829) PREFERRED STOCKS (0.6%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 3,350,000 $3,551,000 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 2,000,000 2,157,720 Total preferred stocks (cost $5,350,000) TOTAL INVESTMENTS Total investments (cost $904,582,829) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,018,323,686. Tax Exempt Income Fund 41 ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Prerefunded 14.9% Transportation 14.5 Utilities 14.3 Health care 13.5 State debt 13.4 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $989,102,612 $12,798 Preferred stocks —­ 5,708,720 —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 42Tax Exempt Income Fund Statement of assets and liabilities 9/30/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $904,582,829) $994,824,130 Cash 9,732,949 Interest and other receivables 13,187,593 Receivable for shares of the fund sold 620,763 Receivable for investments sold 9,284,285 Prepaid assets 31,645 Total assets LIABILITIES Payable for purchases of delayed delivery securities (Note 1) 5,984,904 Payable for shares of the fund repurchased 1,472,520 Payable for compensation of Manager (Note 2) 364,519 Payable for custodian fees (Note 2) 482 Payable for investor servicing fees (Note 2) 115,192 Payable for Trustee compensation and expenses (Note 2) 443,654 Payable for administrative services (Note 2) 3,908 Payable for distribution fees (Note 2) 538,818 Distributions payable to shareholders 306,844 Other accrued expenses 126,838 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $958,169,903 Undistributed net investment income (Note 1) 1,860,663 Accumulated net realized loss on investments (Note 1) (31,948,181) Net unrealized appreciation of investments 90,241,301 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($910,920,704 divided by 102,830,952 shares) $8.86 Offering price per class A share (100/96.00 of $8.86)* $9.23 Net asset value and offering price per class B share ($6,875,683 divided by 776,014 shares)** $8.86 Net asset value and offering price per class C share ($40,983,185 divided by 4,615,963 shares)** $8.88 Net asset value and redemption price per class M share ($6,768,034 divided by 761,520 shares) $8.89 Offering price per class M share (100/96.75 of $8.89)† $9.19 Net asset value, offering price and redemption price per class Y share ($52,776,080 divided by 5,944,174 shares) $8.88 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Tax Exempt Income Fund 43 Statement of operations Year ended 9/30/16 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 4,291,518 Investor servicing fees (Note 2) 665,245 Custodian fees (Note 2) 13,652 Trustee compensation and expenses (Note 2) 78,465 Distribution fees (Note 2) 2,400,326 Administrative services (Note 2) 28,329 Other 343,253 Fees waived and reimbursed by Manager (Note 2) (11,566) Total expenses Expense reduction (Note 2) (7,460) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (106,719) Net unrealized appreciation of investments during the year 16,982,188 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 44Tax Exempt Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/16 Year ended 9/30/15 Operations: Net investment income $35,178,359 $37,257,461 Net realized gain (loss) on investments (106,719) 1,486,053 Net unrealized appreciation (depreciation) of investments 16,982,188 (11,400,272) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (160,137) (992,119) Class B (1,286) (8,102) Class C (6,550) (35,272) Class M (1,206) (6,602) Class Y (7,278) (43,811) From tax-exempt net investment income Class A (31,407,890) (33,664,181) Class B (206,477) (227,726) Class C (1,042,257) (985,592) Class M (212,776) (211,785) Class Y (1,686,567) (1,533,116) Increase (decrease) from capital share transactions (Note 4) 44,379,312 (21,423,003) Total increase (decrease) in net assets NET ASSETS Beginning of year 956,622,970 988,411,037 End of year (including undistributed net investment income of $1,860,663 and $69,813, respectively) The accompanying notes are an integral part of these financial statements. Tax Exempt Income Fund 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions ments­ of period­ value (%) a (in thousands) (%) b (%) (%) Class A­ September 30, 2016­ $8.70­ .32­ .15­ .47­ (.31) —­ $8.86­ 5.54­ $910,921­ .77 c 3.59 c 21­ September 30, 2015­ 8.80­ .34­ (.10) .24­ (.34) —­ 8.70­ 2.78­ 870,134­ .75­ 3.83­ 16­ September 30, 2014­ 8.44­ .35­ .35­ .70­ (.34) —­ d,e 8.80­ 8.49­ 903,820­ .75­ 4.03­ 6­ September 30, 2013­ 9.08­ .35­ (.65) (.34) —­ 8.44­ 963,579­ .74­ 3.89­ 10­ September 30, 2012­ 8.59­ .37­ .48­ .85­ (.36) —­ 9.08­ 10.09­ 1,151,395­ .75­ 4.15­ 14­ Class B­ September 30, 2016­ $8.70­ .26­ .16­ .42­ (.26) —­ $8.86­ 4.87­ $6,876­ 1.40 c 2.96 c 21­ September 30, 2015­ 8.80­ .28­ (.09) .19­ (.29) —­ 8.70­ 2.13­ 7,141­ 1.38­ 3.20­ 16­ September 30, 2014­ 8.44­ .29­ .36­ .65­ (.29) —­ d,e 8.80­ 7.81­ 7,516­ 1.38­ 3.41­ 6­ September 30, 2013­ 9.08­ .29­ (.64) (.29) —­ 8.44­ 9,093­ 1.37­ 3.26­ 10­ September 30, 2012­ 8.59­ .31­ .48­ .79­ (.30) —­ 9.08­ 9.39­ 10,912­ 1.38­ 3.50­ 14­ Class C­ September 30, 2016­ $8.72­ .25­ .15­ .40­ (.24) —­ $8.88­ 4.70­ $40,983­ 1.55 c 2.80 c 21­ September 30, 2015­ 8.81­ .27­ (.09) .18­ (.27) —­ 8.72­ 2.08­ 33,963­ 1.53­ 3.05­ 16­ September 30, 2014­ 8.46­ .28­ .34­ .62­ (.27) —­ d,e 8.81­ 7.51­ 31,947­ 1.53­ 3.25­ 6­ September 30, 2013­ 9.10­ .28­ (.65) (.27) —­ 8.46­ 36,599­ 1.52­ 3.12­ 10­ September 30, 2012­ 8.61­ .30­ .48­ .78­ (.29) —­ 9.10­ 9.22­ 37,468­ 1.53­ 3.35­ 14­ Class M­ September 30, 2016­ $8.73­ .29­ .16­ .45­ (.29) —­ $8.89­ 5.22­ $6,768­ 1.05 c 3.30 c 21­ September 30, 2015­ 8.82­ .31­ (.08) .23­ (.32) —­ 8.73­ 2.59­ 6,179­ 1.03­ 3.55­ 16­ September 30, 2014­ 8.47­ .32­ .35­ .67­ (.32) —­ d,e 8.82­ 8.04­ 6,553­ 1.03­ 3.75­ 6­ September 30, 2013­ 9.11­ .32­ (.64) (.32) —­ 8.47­ 6,537­ 1.02­ 3.62­ 10­ September 30, 2012­ 8.61­ .34­ .50­ .84­ (.34) —­ 9.11­ 9.89­ 6,555­ 1.03­ 3.86­ 14­ Class Y­ September 30, 2016­ $8.72­ .34­ .15­ .49­ (.33) —­ $8.88­ 5.75­ $52,776­ .55 c 3.79 c 21­ September 30, 2015­ 8.81­ .36­ (.09) .27­ (.36) —­ 8.72­ 3.11­ 39,206­ .53­ 4.06­ 16­ September 30, 2014­ 8.46­ .36­ .35­ .71­ (.36) —­ d,e 8.81­ 8.59­ 38,575­ .53­ 4.24­ 6­ September 30, 2013­ 9.10­ .37­ (.65) (.36) —­ 8.46­ 27,268­ .52­ 4.11­ 10­ September 30, 2012­ 8.60­ .38­ .50­ .88­ (.38) —­ 9.10­ 10.43­ 36,018­ .53­ 4.34­ 14­ a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. c Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Morgan Stanley & Co. which amounted to less than $0.01 per share outstanding on December 3, 2013. The accompanying notes are an integral part of these financial statements. 46 Tax Exempt Income Fund Tax Exempt Income Fund47 Notes to financial statements 9/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through September 30, 2016. Putnam Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes to be consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, the fund invests at least 80% of its net assets in tax-exempt investments, which for purposes of this policy exclude investments paying interest subject to the federal AMT for individuals. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 48Tax Exempt Income Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Tax Exempt Income Fund 49 Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2016, the fund had a capital loss carryover of $31,389,407 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,308,422 $5,465,852 $9,774,274 * 6,919,758 N/A 6,919,758 September 30, 2017 13,617,607 N/A 13,617,607 September 30, 2018 1,077,768 N/A 1,077,768 September 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from market discount and from straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,344,915 to increase undistributed net investment income, $150,375 to decrease paid-in capital and $1,194,540 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $92,459,095 Unrealized depreciation (1,742,593) Net unrealized appreciation 90,716,502 Undistributed ordinary income 694,431 Undistributed tax-exempt income 1,473,076 Capital loss carryforward (31,389,407) Cost for federal income tax purposes $904,107,628 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are 50 Tax Exempt Income Fund invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.435% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $11,566. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $599,790 ClassM 4,439 ClassB 4,798 ClassY 30,508 ClassC 25,710 Total Tax Exempt Income Fund 51 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $7,460 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $759, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,924,908 ClassM 32,965 ClassB 60,562 Total ClassC 381,891 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $65,433 and $176 from the sale of classA and classM shares, respectively, and received $1,071 and $2,220 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $27 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $238,552,952 $195,194,271 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 52 Tax Exempt Income Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/16 Year ended 9/30/15 ClassA Shares Amount Shares Amount Shares sold 11,673,645 $102,921,223 9,168,726 $80,614,042 Shares issued in connection with reinvestment of distributions 3,012,367 26,574,539 3,296,124 28,961,637 14,686,012 129,495,762 12,464,850 109,575,679 Shares repurchased (11,854,653) (104,367,373) (15,219,930) (133,797,885) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassB Shares Amount Shares Amount Shares sold 131,741 $1,161,989 78,926 $695,847 Shares issued in connection with reinvestment of distributions 20,455 180,433 22,559 198,283 152,196 1,342,422 101,485 894,130 Shares repurchased (196,699) (1,736,734) (135,260) (1,193,053) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassC Shares Amount Shares Amount Shares sold 1,315,212 $11,629,032 793,923 $6,992,386 Shares issued in connection with reinvestment of distributions 95,012 840,284 92,581 815,075 1,410,224 12,469,316 886,504 7,807,461 Shares repurchased (688,970) (6,109,276) (616,254) (5,421,407) Net increase Year ended 9/30/16 Year ended 9/30/15 ClassM Shares Amount Shares Amount Shares sold 116,579 $1,028,704 78,471 $694,809 Shares issued in connection with reinvestment of distributions 23,216 205,521 23,487 206,968 139,795 1,234,225 101,958 901,777 Shares repurchased (86,180) (761,810) (136,784) (1,214,669) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassY Shares Amount Shares Amount Shares sold 2,571,688 $22,749,891 1,586,510 $13,934,018 Shares issued in connection with reinvestment of distributions 154,398 1,366,247 144,356 1,271,425 2,726,086 24,116,138 1,730,866 15,205,443 Shares repurchased (1,277,818) (11,303,358) (1,611,452) (14,180,479) Net increase Tax Exempt Income Fund53 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 54 Tax Exempt Income Fund Federal tax information (Unaudited) The fund has designated 99.49% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Tax Exempt Income Fund 55 About the Trustees Independent Trustees 56Tax Exempt Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2016, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Tax Exempt Income Fund57 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 58Tax Exempt Income Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Tax Exempt Income Fund 59 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 60Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2016	$64,343	$ — $7,000	$ — September 30, 2015	$62,224	$ — $6,750	$ — For the fiscal years ended September 30, 2016 and September 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $7,000 and $6,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
